                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


IN THE MATTER OF THE EXTRADITION                    )
                                                    )
       OF                                           )       Case No. 13-mj-7051-JCB
                                                    )
FELIX ALDENCIS PEGUERO MENDEZ                       )
TO THE DOMINICAN REPUBLIC                           )

                            DISMISSAL OF THE COMPLAINT

       Pursuant to Federal Rule of Criminal Procedure 48(a), the United States Attorney for the

District of Massachusetts hereby dismisses the Complaint for Extradition filed under seal on or

about February 15, 2013, which sought the extradition of FELIX ALDENCIS PEGUERO

MENDEZ to the Dominican Republic pursuant to 18 U.S.C. § 3184 for trial on the charge of

voluntary manslaughter, or murder, of Katherin Alberto Perez, in violation of Articles 295 and 304

of the Dominican Republic Criminal Code. In support of this dismissal, the government states that

PEGUERO MENDEZ was arrested on February 13, 2020 in the Eastern District of Pennsylvania.

On February 14, 2020, the U.S. Attorney’s Office for the Eastern District of Pennsylvania obtained

a new Complaint for Extradition of PEGUERO MENDEZ (Case No. 20-227-M) on the same basis

supporting the previously issued complaint in this district. PEGUERO MENDEZ has since been

ordered detained pending further proceedings on extradition, which proceedings will occur
exclusively in the Eastern District of Pennsylvania. Accordingly, continued proceedings in this

district are no longer necessary, nor in the interests of justice.



                                                        Respectfully submitted,

                                                        ANDREW E. LELLING
                                                        United States Attorney

Date: February 18, 2020                                 By:/s/ Zachary Hafer
                                                        ZACHARY HAFER
                                                        Chief, Criminal Division
                                                        KARIN BELL
                                                        Deputy Chief, Criminal Division
Leave to File Granted:

_______________________
Honorable Jennifer C. Boal
Magistrate Judge
United States District Court




                                                   2
